Citation Nr: 1732483	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-31 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected improved pension, to include special monthly pension based on the need for regular aid and attendance.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in Philadelphia, Pennsylvania, that determined that the Veteran's countable annual income was excessive for purposes of disability pension.

In December 2014, the Board remanded the instant claim to ensure that the Veteran's complete claims file had been obtained, to provide him another opportunity to obtain representation, and to allow the AOJ to develop the issue of entitlement to special monthly pension.  Review of the record indicates that the foregoing development has been substantially completed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Veteran has not contended otherwise.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

The Veteran's countable annual income, less excludable expenses, has exceeded the maximum annual pension rate for improved pension benefits with special monthly pension due to the need for regular aid and attendance during the period on appeal.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits with special monthly pension due to the need for regular aid and attendance are not met.  38 U.S.C.S. §§ 1503, 1513, 1521 (LexisNexis 2017); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), 3.271, 3.272, 3.351 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking nonservice-connected pension benefits, to include special monthly pension.  Entitlement to such benefits depends, in part, on countable income, and the requirements related to income dictate the outcome in this case.  Specifically, and as will be explained, the Veteran's countable annual income, which consists of his and his wife's Social Security Administration (SSA) benefits, exceeds the maximum annual pension rates that apply during the appeal period, even after excluding the medical expenses that have been tracked and reported by his wife.  As a result, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Nonservice-connected improved pension is available to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.S. §§ 1501-1503, 1513, 1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.

With respect to annual income requirements, basic entitlement to such pension exists if a Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.S. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is increased periodically and reported in the Federal Register.  38 U.S.C.S. § 1521; 38 C.F.R. § 3.3; see also VA Adjudication Procedure Manual, (M21-1), V.iii.1.E.2.b (referencing Veterans Pension Rate Table, http://www.benefits.va.gov/pension/current_rates_veteran
_pen.asp).  

Special monthly pension affords an increased rate of payment and a higher income limit or MAPR, and is warranted if the Veteran is in need of regular aid and attendance.  38 U.S.C.S. § 1521(d); 38 C.F.R. § 3.351(a)(1).

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) are generally counted as income during the 12-month annualization period in which received.  Fractions of dollars will be disregarded in computing income, and only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.S. § 1503; 38 C.F.R. §§ 3.271, 3.272.  For an original claim for pension, the initial annualization period extends from the date of receipt of the claim through the end of the month that is 12 months from the month during which entitlement arose.  See M21-1, V.iii.1.E.7.a.  Subsequent annualization periods are based on the calendar year.  Id.  

As relevant here, a Veteran's annual income for pension purposes includes his or her own income and the income of his or her spouse.  See 38 U.S.C.S. § 1522(b); 38 C.F.R. § 3.23(d)(4).  Income from the SSA is not specifically excluded under 38 C.F.R. § 3.272; therefore, it is included as income.

As also relevant here, unreimbursed medical expenses paid within the 12 month annualization period are excluded from income, if: (i) they were or will be paid by a Veteran or spouse for medical expenses of the Veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or a constructive member of the Veteran's or spouse's household; and (iii) they were or will be in excess of 5 percent of the applicable MAPR(s) for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g).

Turning to the specific facts of this case, the Board notes as an initial matter that the RO has determined that the Veteran has required aid and attendance throughout the claim period.  See December 2016 rating decision.  Additionally, the evidence reflects that he has one dependent-his wife.  Thus, the question becomes whether his income, less any applicable exclusions, is in excess of the MAPRs that apply for a Veteran who has one dependent and is in need of regular aid and attendance during the appeal period.

The Veteran's claim for pension benefits was received on June 6, 2013.  As of December 1, 2012, the MAPR for a Veteran with one dependent in need of regular aid and attendance was $24,652; as of December 1, 2013, it was $25,022; as of December 1, 2014, it was $25,448; and, as of December 1, 2016, it was $25,525.  See 38 U.S.C.S. § 1521; 38 C.F.R. § 3.23(a)(2); see also M21-1, V.iii.1.E.2.b.

As already stated, the record reflects that the Veteran's income consists of the monthly SSA benefits that both he and his wife receive.  The annual amount of that income has totaled, at the least (during the initial annualization period from June 6, 2013, to June 30, 2014) $32,544.  Although their annual income is well over the applicable MAPRs, the Veteran and his wife have submitted information regarding medical expenses, the totals of which they assert are high enough to warrant payment of pension benefits.  Unfortunately, the Board disagrees.

The Board notes that its discussion in this case focuses primarily on the annualization periods from June 6, 2013, through June 30, 2014, and from January 1, 2014, through December 31, 2014, as those are the periods for which the Veteran and his wife have submitted detailed expense information.  Following that period, the only available information regarding applicable exclusions relates to insurance premiums deducted by SSA, the totals of which do not approach the level of medical expenses that would be required to reduce the Veteran's income below the applicable MAPRs.  Notably, in August 2016 and October 2016 correspondence, the Veteran's wife explained that she had stopped keeping records of medical expenses and doctor appointments, due to the Veteran's age and their health concerns.

Turning, then, to the periods from June 6, 2013, through June 30, 2014, and from January 1, 2014, through December 31, 2014, in order to reduce the Veteran's income below the applicable MAPRs, his applicable exclusions (which consist solely of medical expenses) would need to exceed $8,708 for the initial annualization period and $8,818 for the 2014 annualization period.  Those amounts were calculated by subtracting the MAPR ($24,652 for the initial period and $25,022 for 2014) from the Veteran's and his wife's combined income ($32,544 in the initial period and $33,012 in 2014), then adding 5% of the MAPR for a Veteran with one dependent ($816 for the initial period and $828 for 2014) to the difference.

Regarding reported expenses, the Veteran and his wife have described medical expenses that include insurance premiums (including both insurance obtained through SSA and a private insurance premium paid during 2013); travel expenses related to transportation to various medical facilities; prescription drug costs; and out-of-pocket fees for doctor, dentist, and hospital visits.  The Board notes that some of the available expense information is inconsistent.  For example, SSA letters addressing the new 2013 benefit amounts for the Veteran and his wife reflect medical insurance and prescription drug plan deductions totaling $183.90 per person, but the Veteran also specifically reported, and other information from SSA confirms, monthly deductions of only $104.90 per person during that time period.  Additionally, although travel expenses for 2013 and 2014, including multiple 540-mile trips to a VA hospital, were reported on the VA Form 21P-8416 the Veteran and his wife submitted, the exact dates for that travel were not provided.  Thus, to the extent that they did not correspond with doctor, dental, or hospital visits listed on the separate "health expenses" report they also submitted, those travel expenses could not be assigned definitively to either the 2013 or 2014 annualization period.  

Where the foregoing inconsistencies existed, the Board resolved reasonable doubt in the Veteran's favor by using the larger insurance premium number in its expense calculations or, in the case of the travel expenses, by applying those expenses that were not linked to a specific date to both the 2013 and 2014 annualization periods.  Even so, the reported medical expenses do not exceed $8,708 for the initial annualization period or $8,818 for 2014.  Specifically, the expenses totaled $8,519.92 ($4,917.60 in insurance premiums; $1,201.54 in travel expenses including mileage (at 41.5 cents per mile) and parking fees; and $2,400.78 in other "health expenses," such as prescription costs and doctor/dentist fees) during the initial annualization period, and $7,801.12 ($4,413.60 in insurance premiums; $2,037.88 in travel expenses; and $1,349.64 in other health expenses) during 2014.  In other words, the Veteran's countable annual income, less excludable expenses, still exceeded the MAPRs for improved pension benefits with special monthly pension during those periods.

The Board acknowledges that, in addition to a report of medical expenses, the Veteran and his wife provided a list of other monthly expenses in the August 2014 VA Form 9 they submitted to perfect this appeal.  However, those expenses (rent; electric, telephone, and television bills; a car payment and insurance; gasoline; and groceries) are not medical expenses and are not otherwise listed as excludable expenses in 38 C.F.R. § 3.272; thus, they cannot be used to reduce the Veteran's countable annual income below the MAPR.  Additionally, and as already noted, aside from the insurance premium information obtained from the SSA, medical expense information has not been provided for the periods after 2014, and the Veteran's wife submitted correspondence in 2016 which essentially explained that it was no longer feasible for her to keep track of such expenses.  

Significantly, in November 2014 correspondence accompanying the itemized medical expenses for 2013 and 2014, the Veteran's wife explained that she had filled out the paperwork to the best of her ability and that they were not seeking reimbursement of expenses they had already paid.  Rather, she explained, they were seeking a pension with the expectation that their medical expenses would continue to increase with age.  The Board understands that the Veteran and his wife wish to be proactive in that regard and are interested in receiving a pension moving forward rather than in receiving benefits from the date of the claim.  Unfortunately, however, given the level of income the Veteran and his wife continue to receive from SSA, establishing entitlement to nonservice-connected pension, including special monthly pension, still depends upon the specific expense information they can provide.

In short, while the Board is sympathetic toward the Veteran's and his wife's situation and understands why they are no longer tracking their medical expenses, it is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.S. §§ 503, 7104 (LexisNexis 2017); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Here, the currently available evidence reflects that the Veteran has excessive household income to qualify for pension benefits and, to date, exclusions sufficient to reduce that income below the MAPRs that have applied since he filed his June 2013 claim have not been demonstrated.  Accordingly, the Board must deny the claim.  38 U.S.C.S. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  The Veteran is encouraged to reapply for pension benefits in the future if his financial circumstances change.


ORDER

Entitlement to nonservice-connected improved pension, to include special monthly pension, is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


